1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   MARLON RAMOS and CRYSTAL RAMOS,       No. 2:19-CV-02620 WBC CKD
13                 Plaintiffs,

14          v.                             MEMORANDUM AND ORDER RE:
                                           MOTION TO REMAND
15   FCA LLC, a Delaware Limited
     Liability Company; AUTONATION
16   CHRYSLER DODGE JEEP RAM
     ROSEVILLE, a Business
17   Organization Form Unknown; and
     DOES 1 through 10, inclusive,
18
                   Defendant.
19

20
                                 ----oo0oo----
21

22               Plaintiffs Marlon and Crystal Ramos bring this action

23   against defendants FCA US LLC (“FCA”), AutoNation Chrysler Dodge

24   Jeep Ram Roseville (“AutoNation”), and Does 1 through 10,

25   alleging that defendants sold plaintiffs a defective vehicle in

26   violation of the Song-Beverly Consumer Warranty Act (the “Act”).

27   Before the court is plaintiffs’ Motion to Remand.    (Docket No.

28   10.)
                                       1
1    I.    Relevant Allegations and Procedural Background

2              Plaintiffs are citizens of California.     (Notice of

3    Removal at 6 (Docket No. 1).)     In 2018, plaintiffs purchased a

4    new Jeep Grand Cherokee from defendant AutoNation.     (Compl. ¶ 7

5    (Docket No. 1-4).)     The purchase included defendants’ express

6    warranty under which AutoNation and FCA US undertook to preserve

7    or maintain the utility of performance of the vehicle.       (Compl. ¶

8    8.)   Defendants delivered the vehicle with “serious defects and

9    nonconformities to warranty” including “various engine defects,”

10   which impaired the use, value, and safety of the vehicle.

11   (Compl. ¶¶ 9, 17.)     Plaintiffs delivered the vehicle to

12   authorized FCA US LLC repair facilities for repair of the

13   nonconformities on multiple occasions, but defendants were unable

14   to conform the vehicle to the warranties.     (Compl. ¶¶ 18, 19.)

15             Plaintiffs filed suit in state court alleging only a

16   violation of the Song-Beverly Consumer Warranty Act.     (Notice of

17   Removal Ex. B. (Docket No. 1-4).)      Defendants subsequently

18   removed the action to federal court under diversity jurisdiction.

19   (Notice of Removal (Docket No. 1).)     Defendants acknowledge that

20   AutoNation is a citizen of California, such that its involvement
21   in this action would destroy complete diversity, but take the

22   position that the joinder of AutoNation was fraudulent and

23   therefore does not defeat diversity.     (Notice of Removal at 6-7.)

24   II.   Discussion

25         A. Motion to Remand

26             A defendant may remove “any civil action brought in a
27   State court of which the district courts . . . have original

28   jurisdiction.”     28 U.S.C. § 1441.   Original jurisdiction in the
                                        2
1    form of diversity jurisdiction exists where there is complete

2    diversity and the amount-in-controversy exceeds $75,000.     28

3    U.S.C. § 1332(a); Caterpillar Inc. v. Lewis, 519 U.S. 61, 68

4    (1996).   “In determining whether there is complete diversity,

5    district courts may disregard the citizenship of a non-diverse

6    defendant who has been fraudulently joined.”    Grancare, LLC v.

7    Thrower by & through Mills, 889 F.3d 543, 548 (9th Cir. 2018).

8               Defendants argue that AutoNation was fraudulently

9    joined because plaintiffs cannot establish a cause of action

10   against AutoNation.   (Docket No. 18 at 11-12.)    To establish

11   fraudulent joinder, defendants must therefore show that

12   AutoNation “cannot be liable on any theory.”    Id. (quoting

13   Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998)).

14   The failure to state a cause of action must be “obvious according

15   to the settled rules of the state.”    Morris v. Princess Cruises,

16   Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).     “[I]f there is a

17   possibility that a state court would find that the complaint

18   states a cause of action against any of the resident defendants,

19   the federal court must find that the joinder was proper and

20   remand the case to the state court.”   Grancare, 889 F.3d at 549
21   (quoting Hunter v. Philip Morris USA, 582 F.3d 1039, 1046 (9th

22   Cir. 2009)); see also Madison v. Ford Motor Co., No. 2:19-CV-

23   00853 WBS DB, 2019 WL 3562386, at *2 (E.D. Cal. Aug. 6, 2019).

24   “A defendant invoking federal court diversity jurisdiction on the

25   basis of fraudulent joinder bears a ‘heavy burden’ since there is

26   a ‘general presumption against [finding] fraudulent joinder.’”
27   Grancare, 889 F.3d at 550 (quoting Hunter, 582 F.3d at 1046).

28   Accordingly, the court now considers whether the complaint
                                      3
1    possibly pleads a cause of action against AutoNation.

2              The Song-Beverly Consumer Warranty Act (“Song-Beverly

3    Act”) protects purchasers of “consumer goods,” defined as “any

4    new product or part thereof that is used, bought, or leased for

5    use primarily for personal, family, or household purposes, except

6    for clothing and consumables.”       Cal. Civ. Code § 1791(a).

7    Plaintiffs allege both a breach of express warranty and a breach

8    of implied warranty of merchantability under the Act.         Possible

9    liability under either of these theories suffices to establish

10   that joinder was not fraudulent.         See Grancare, 889 F.3d at 548-

11   49.

12             Unless disclaimed by the Act, “every sale of consumer

13   goods that are sold at retail” in California is “accompanied by

14   the manufacturer's and the retail seller's implied warranty that

15   the goods are merchantable.”    Cal. Civ. Code § 1792 (emphasis

16   added).   Under the Act, an implied warranty of merchantability

17   guarantees that “consumer goods meet each of the following: (1)

18   Pass without objection in the trade under the contract

19   description; (2) Are fit for the ordinary purposes for which such

20   goods are used; (3) Are adequately contained, packaged, and
21   labeled; (4) Conform to the promises or affirmations of fact made

22   on the container or label.”    Cal. Civ. Code § 1791.1(a).

23             Plaintiff alleges that AutoNation sold plaintiff the

24   vehicle at issue.    (Compl. ¶ 7.)       When delivered, the vehicle

25   allegedly had “various engine defects” that impaired the use and

26   safety of the car.    (Compl. ¶¶ 9, 17.)       Defendants have not
27   replaced the vehicle and have not remedied the defects.          (Compl.

28   ¶¶ 21, 22.)   “Vehicles subject to engine failure cannot be said
                                          4
1    to be merchantable.”       Cholakyan v. Mercedez-Benz USA, LLC, 796 F.

2    Supp. 2d 1220, 1244 (C.D. Cal. 2011).       The allegations plausibly

3    establish that AutoNation breached the “retail seller's implied

4    warranty that the goods are merchantable,” Cal. Civ. Code § 1792,

5    because the alleged defects impaired the use of the car and

6    consequently made the vehicle not “fit for driving,” see

7    Cholakyan, 796 F. Supp. 2d at 1241.       Accordingly, there is at

8    least a possibility that plaintiffs state a claim against

9    AutoNation for breach of implied warranty of merchantability.

10                 Defendant argues that the complaint does not

11   specifically state that AutoNation was unable to repair the

12   vehicle.      While such a deficiency, if it exists, is relevant to

13   plaintiffs’ breach of express warranty claim, see Orichian v. BMW

14   of North America, LLC, 226 Cal.App.4th 1322, at 1333-1334 (2014)

15   (requiring allegations of seller’s failure to repair defect), it

16   is not relevant to plaintiff’s claim for breach of implied

17   warranty of merchantability, see Cholakyan, 796 F. Supp. 2d at

18   1241-44.      Defendant has therefore failed to show that AutoNation

19   “cannot be liable on any theory.”       See Grancare, 889 F. 3d at

20   548.       Because there is a possibility that plaintiffs state a
21   claim against AutoNation, plaintiffs’ joinder of AutoNation was

22   not fraudulent.1      Accordingly, considering that both AutoNation

23
            1  Aside from allegations of a deficient complaint,
24   defendants contend that plaintiffs’ joinder of AutoNation is
     fraudulent because plaintiff seeks the same remedies from both
25   defendants and because FCA may indemnify AutoNation. (Opp. to
26   Mot. to Remand at 9.) Neither of these arguments go to the
     possibility of the complaint stating a cause of action and
27   therefore are not reasons for the court to find fraud.
               Further, although defendants moved to compel
28   arbitration (Docket No. 20), the court must still remand this
                                     5
1    and plaintiffs are citizens of California, the parties are not

2    completely diverse, and this court does not have original

3    jurisdiction over the action.     The court will therefore remand

4    this action.

5        B.     Dismissal of AutoNation under Rule 21

6               A court “may cure jurisdictional defects by dismissing

7    dispensable nondiverse parties under Federal Rule of Civil

8    Procedure 21.”    Madison, 2019 WL 3562386, at *4 (citing Newman-

9    Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832-33 (1989)).

10   Defendants ask the court to exercise its discretion under Rule 21

11   and drop AutoNation as a party to preserve complete diversity.

12   (Opp. to Mot. to Remand at 14.)

13              The court declined to exercise that discretion under

14   nearly identical circumstances in Madison v. Ford Motor Co., No.

15   2:19-CV-00853 WBS DB, 2019 WL 3562386 (E.D. Cal. Aug. 6, 2019).

16   In Madison, plaintiffs sued defendants Ford Motor Company and its

17   in-state representative Elk Grove Ford in state court alleging

18   various state law claims arising from the sale of a vehicle.        Id.

19   at *1.    Defendants removed the action under diversity

20   jurisdiction and argued that Elk Grove Ford was fraudulently
21   joined.   Id. at *2.   This court found that plaintiffs’ joinder

22   was not fraudulent.    Id. at *4.   Defendants then asked the court

23
     action. A court can compel arbitration under the Federal
24   Arbitration Act (FAA) “only when the federal district court would
     have jurisdiction over a suit on the underlying dispute.” Moses
25   H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 26 n.32
26   (1983). The FAA “does not create any independent federal-
     question jurisdiction under 28 U.S.C. § 1331.” Id. Accordingly,
27   absent “an independent basis for federal jurisdiction,” the court
     cannot enforce the FAA. Id.
28
                                         6
1    to sever Elk Grove Ford under Rule 21.      Id.    This court declined

2    to do so because severance “would defeat the purpose of

3    permissive joinder” –- convenience and efficiency –- and because

4    accepting defendants’ argument would constitute “an improper end-

5    run around [the court’s] rejection of the fraudulent misjoinder

6    doctrine.”    Id. at *4 (quoting Hampton v. Insys Therapeutics,

7    Inc., 319 F. Supp. 3d 1204, 1214 (D. Nev. 2018)).

8                For the same reasons, the court declines to sever

9    AutoNation.      Here, “the claims against both defendants are

10   sufficiently intertwined, factually and legally, such that

11   severance would be inconvenient and inefficient.”        See Madison,

12   2019 WL 3562386, at *4.      Accordingly, the court declines to

13   exercise its discretion under Rule 21.

14               C.     Attorney’s Fees

15               Plaintiffs request an award of attorney’s fees and

16   costs pursuant to 28 U.S.C. § 1447(c).     (Mot. to Remand at 7.)

17   “An order remanding the case may require payment of just costs

18   and any actual expenses, including attorney fees, incurred as a

19   result of the removal.”     28 U.S.C. § 1447(c).    The standard for

20   awarding fees turns on the “reasonableness of the attempted
21   removal.”    See Moore v. Permanente Med. Grp., 981 F.2d 443, 446–

22   47 (9th Cir. 1992).      “Absent unusual circumstances, courts may

23   award attorney’s fees under § 1447(c) only where the removing

24   party lacked an objectively reasonable basis for seeking removal.

25   Conversely, when an objectively reasonable basis exists, fees

26   should be denied.”      Martin v. Franklin Capital Corp., 546 U.S.
27   132, 141, 126 S. Ct. 704, 711, 163 L. Ed. 2d 547 (2005).         “The

28   objective reasonableness of removal is measured at the time of
                                          7
1    removal.”   Cent. Valley Med. Grp., Inc. v. Indep. Physician

2    Assocs. Med. Grp., Inc., No. CIV. 1:19-00404-LJO-SKO, 2019 WL

3    3337891, at *6 (E.D. Cal. July 25, 2019) (quoting Pope v. Wells

4    Fargo Bank, N.A., No. CIV. 2:10-2807-WBS-KJM, 2010 WL 8388301, at

5    *5 (E.D. Cal. Nov. 29, 2010).

6                At the time of removal, there was no objectively

7    reasonable basis for defendants to seek removal.     The law was

8    clear that defendants had to show that plaintiffs “fail[ed] to

9    state a cause of action against [AutoNation], and [that] the

10   failure [was] obvious according to the settled rules of the

11   state.’”    Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067

12   (9th Cir. 2001) (quoting McCabe v. Gen. Foods Corp., 811 F.2d

13   1336, 1339 (9th Cir. 1987)); see also Grancare, 889 F.3d 543, 552

14   (“[T]he degree of clarity in the relevant law at the time of

15   removal is a relevant factor in determining whether a defendant's

16   decision to remove was reasonable.”)     Defendants did not have

17   reason to believe the alleged failure was “obvious.”    Defendants

18   do not offer any authority suggesting that similar allegations of

19   a sale of a defective vehicle were insufficient to state a claim

20   under the Song-Beverly Act.     Cf. Gardner v. UICI, 508 F.3d 559,
21   562 (9th Cir. 2007) (finding case law supporting removal to

22   suggest that removal was not “objectively unreasonable”).

23   Further, as discussed above, this court and other California

24   district courts have rejected the fraudulent-defendant removal

25   strategy in very similar circumstances over and over again.        See

26   Madison, 2019 WL 3562386, at *4; Wittinger v. Ford Motor Co., No.
27   2:18-CV-03214-WBS-EFB, 2019 WL 1993983, at *2 (E.D. Cal. May 6,

28   2019) (remanding and granting attorney’s fees); Cavale v. Ford
                                        8
1    Motor Co., No. 1:18-CV-00680-LJO-BAM, 2018 WL 3811727, at *3

2    (E.D. Cal. Aug. 9, 2018); Levine v. Ford Motor Co., No. 2:18-CV-

3    09995-SVW-JEM, 2019 WL 990437, at *1 n.1 (C.D. Cal. Feb. 28,

4    2019) (collecting cases).

5                Moreover, defendants do not satisfy the objective

6    reasonability standard because a majority of defendants’

7    reasoning relies on matters unrelated to plaintiffs’ complaint.

8    For example, in its notice of removal, defendants state that it

9    is FCA’s “belie[f] [that] Plaintiffs have no intention of

10   prosecuting” their claim against AutoNation (Notice of Removal ¶

11   26) and that “FCA’s counsel’s vast litigation experience in

12   opposing these types of cases has been that individual

13   dealerships have not been regularly sued” (Id. at ¶ 27).    Both

14   arguments constitute FCA counsel’s subjective appreciation of the

15   circumstances and do not satisfy the objective reasonability

16   standard.   The court will therefore order payment to plaintiffs

17   of attorney’s fees associated with defendants’ removal.

18               IT IS THEREFORE ORDERED that plaintiffs’ Motion to

19   Remand (Docket No. 10) be, and the same hereby is, GRANTED;

20               IT IS FURTHER ORDERED that plaintiffs’ request for an
21   award of attorneys’ fees and expenses is GRANTED in the sum of

22   $3,420.00; and

23               This action is HEREBY REMANDED to the Superior Court of

24   the State of California, in and for the County of Placer.

25   Dated:   February 19, 2020

26
27

28
                                       9
